Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 14, 2022

                                       No. 04-22-00316-CV

                                    Lucinda RICHARDSON,
                                           Appellant

                                                 v.

                                    HANCE REALTY, LLC,
                                         Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV04081
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        On May 24, 2022, appellant filed a notice of appeal stating her intent to appeal an
“eviction case that occurred May 20, 2022.” The clerk’s record was filed on July 13, 2022.
Although the clerk’s record contains an order setting a hearing for May 20, 2022, it does not
contain any written order signed on or after that date. The trial court clerk has informed this court
that there is no final order on file in this case.

        “[A]n appeal may be prosecuted only from a final judgment.” Ne. Indep. Sch. Dist. v.
Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). “An oral ruling, not reduced to writing and signed
by the trial court, is not a final or otherwise appealable judgment or order.” In re M.R.G., No. 04-
17-00623-CV, 2017 WL 4938422, at *1 (Tex. App.—San Antonio Nov. 1, 2017, no pet.) (mem.
op.). Because no final order has been entered in the underlying case, we ORDER appellant to
show cause in writing by July 29, 2022 why this appeal should not be dismissed for lack of
jurisdiction. If appellant fails to satisfactorily respond within the time provided, the appeal will
be dismissed. See TEX. R. APP. P. 42.3(c). If a supplemental clerk’s record is required to establish
this court’s jurisdiction, appellant must ask the trial court clerk to prepare one and must notify
the clerk of this court that such a request was made. All other deadlines in this matter are
suspended until further order of the court.



                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of July, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court